ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/26/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendment made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant’s arguments, see page 6, with respect to Applicant’s filing of a terminal disclaimer in view of the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 
Applicant’s arguments, see pages 6-7, with respect to Applicant’s claim amendments incorporating previously identifies allowable subject matter into the independent claims have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious a device or method as claimed that includes, in combination with the claim(s) as a whole, a suture anchor as specifically claimed and further including suture loops formed from a tubular frame member that is disposed coaxial with the lumen and/or a suture anchor as specifically claimed and further including a sheath having a portion comprising a flattened surface with a frame member disposed at least partially within the sheath and having suture loops disposed about the flattened surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone 
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771